Citation Nr: 0729515	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-08 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for mechanical low 
back pain, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1994 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran testified at a hearing before the undersigned at 
the RO in February 2006.  

In January 2007, the Board remanded this matter for further 
development. 



FINDING OF FACT

Forward flexion of the thoracolumbar spine is greater than 60 
degrees; the combined range of motion for the thoracolumbar 
spine is greater than 120 degrees; and there has been no 
demonstration of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
mechanical low back pain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5235-5243 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The March 2004 and January 2007 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence the appellant was 
responsible for obtaining.  

The letters did not explicitly tell him to submit all 
relevant evidence in his possession.  An error by VA in 
providing notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial and in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007).  The letters did tell him to 
submit medical evidence in his possession, and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure of the RO and Appeals 
Management Center to provide explicit notice to submit 
relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal involves a disability that has been recognized as 
service connected.  The first three Dingess elements are thus 
substantiated.  The veteran was provided with notice 
regarding an effective date in January 2007.  The timing 
deficiency with regard to this letter was cured by 
readjudication of the claim later that month.  Mayfiled v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).    

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran was also afforded VA examinations.  As 
such, no further action is necessary to assist him in 
substantiating the claim.

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).


It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

The general formula for rating back disabilities is as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease Unfavorable ankylosis of the 
entire spine.	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine 	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine 	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height 	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.
38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months						40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months					20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months					10
38 C.F.R. § 4.71a, Diagnostic Code 5243.

In January 2004, the veteran indicated that his lower back 
condition had gotten much worse, especially when the weather 
became cold.  He requested an increased evaluation.  

The veteran was afforded a VA examination in March 2004.  He 
was noted to be working as a supervisor at Home Depot on a 
full-time basis.  He stated that he had pain in his low back 
all the time and that it was aggravated by doing things such 
as laundry, cleaning, stretching, lifting, and bending.  He 
was not taking any pain medication or getting any other 
treatment.  He had never been hospitalized for his low back 
pain and had never had a procedures on his back.  The pain 
did not radiate into the lower extremities.  There was also 
no history of loss of sensation in the lower extremities or 
loss of bowel or bladder control.  There was also no history 
of motor atrophy in the lower extremities or weakness and no 
history of saddle anesthesia.  He was not able to describe 
any acute episodes in the last year.  The veteran reported 
that he had pain every day but there was no frequency of any 
episodes described.  Cold weather was said to aggravate the 
pain.  

Physical examination revealed the veteran to be comfortable 
during the interview.  There was no trunk guarding during the 
course of the interview, during dressing and undressing, 
during walking, or during range of motion testing.  The 
veteran also had a normal sitting posture.  When standing, 
the veteran had normal standing posture with normal lumbar 
and cervical lordosis.  As the veteran stood, the iliac crest 
and shoulder levels were normal.  

The veteran walked with a normal gait and was able to walk on 
his tiptoes and heels.  Tandem gait was also normal.  The 
veteran's standing balance with a narrow base was normal and 
was not worsened on closing his eyes.  Forward flexion was to 
about 6 inches above the floor with his fingertips.  During 
this, the lumbar lordosis became kyphosis and his trunk bent 
at the level of the hips approximately 85 degrees.  Left and 
right lateral bending was to 40 degrees.  Backward extension 
from the prone position was to 40 degrees.  Deep tendon 
reflexes for the knees and ankles were symmetrical.  Straight 
leg raising was negative, bilaterally.  No obvious muscle 
atrophy was noted in the lower extremities.  On motor power 
testing, normal motor strength was noted in all motor groups 
of the lower extremities.  On sensory examination, normal 
sensation was noted all over the lower extremities.  There 
was no midline tenderness over the lumbosacral spine.  A 
diagnosis of mechanical low back pain was rendered.  

The examiner stated that objective clinical findings did not 
indicate any loss of range of motion or loss of lordosis of 
the lumbosacral spine.  The veteran indicated that his pain 
was aggravated by almost any physical activity and by bending 
over activities and heavy lifting.  No neurologic impairment 
was noted on examination of the lower extremities.  The 
veteran did not describe any number of acute episodes during 
the last year.  He stated that he had pain everyday, all the 
time.  

In his September 2004 notice of disagreement, the veteran 
indicated that he was receiving therapy for his lower back.  

Outpatient treatment records obtained in conjunction with the 
veteran's claim reveal that at the time of a September 2004 
physical therapy visit, he stated that he had very bad 
posture and low back pain.  Precipitating factors included 
sleeping wrong, playing with his children, lifting 40-50 
pounds, sitting for two to three hours, and standing in lines 
for two to three hours.  He was taking codeine and Flexeril.   
Range of motion testing revealed flexion to 3/4 of the way down 
the shin with full bilateral lower lumbar extension and pain 
at L5.  He had 5/5 muscle strength.  

The veteran had the same complaints and range of motion 
results at the time of a November 2004 physical therapy 
visit.  

At his February 2006 hearing, the veteran argued for an 
additional VA examination and noted that the VA examiner did 
not take X-rays or perform a MRI.  He testified that his 
symptoms had become worse since the prior examination and 
that he had tingling in his legs.  The veteran stated that he 
used a TENS unit on a daily basis.  

In conjunction with the January 2007 Board remand, the 
veteran was afforded a VA examination in January 2007.  At 
the time of the examination, the veteran reported that he 
constantly had pain and pressure in his low back.  He had not 
had any surgery and used no braces or ambulatory aids.  He 
reported that his pain was an average of 8/10 and that the 
pain was an 8 at the time of the examination.  The examiner 
disagreed with this as the veteran was sitting with no 
apparent distress.  

The veteran reported having flare-ups twice a month with 
increased activity.  He indicated that the pain went to both 
lower extremities with numbness.  He also noted using a TENS 
unit.  The veteran had had no additional treatment in the 
past twelve months.  His condition had not impacted his 
employment.  The veteran stated that he was not able to box 
or play basketball anymore.  He could also only sit in one 
place for no more than three hours and he noted that standing 
in one place for a time was limited.  

Physical examination of the thoracic lumbar spine revealed a 
normal gait.  There was tenderness to palpation on the right 
and left paralumbar muscles without muscle spasm.  There was 
no tenderness in the posterior superior iliac spine region 
and no tenderness in the left/right buttocks.  There were 
some complaints of pain with percussion in the midline lumbar 
spine.  The pelvis was level.  Patellar reflexes were 1-2/4 
while Achilles reflexes were 2/4.  Seated straight leg 
raising was negative.  Manual muscle strength testing was 
5/5.  Sensory light touch and scratch examinations for the 
lower extremities were normal. 

Range of motion for the thoracic-lumbar spine was flexion to 
85 degrees with and without repetition, extension to 18 
degrees without repetition and to 22 degrees with repetition, 
right lateral flexion to 30 degrees with and without 
repetition, left lateral flexion to 25 degrees without 
repetition and to 28 degrees with repetition, right lateral 
rotation to 30 degrees without repetition and to 35 degrees 
with repetition, and left lateral rotation to 25 degrees 
without repetition and to 30 degrees with repetition.  Pain 
was noted at the end of all range of motion testing.  The 
pertinent diagnosis was lumbar spine with slight degenerative 
disc disease at L5-S1.  Functional impairment was noted to be 
between slight plus and moderate.  There was no weakness 
fatigability, or incoordination.  In an addendum the examiner 
reported that EMG testing was negative.  

Analysis

Examination and treatment records have consistently shown 
that the veteran has forward flexion to 85 degrees, and a 
combined range of motion greater than 120 degrees.  Even with 
consideration of functional factors there is no additional 
loss of motion.  38 C.F.R. § 4.40, 4.45, 4.59.  This is shown 
by the fact that there was no additional loss of motion on 
repetitive motion, and the most recent examiner found no 
weakness, fatigability or incoordination.  While the veteran 
has complained of pain, examiners have not found that there 
is additional limitation of motion due to pain.

The veteran has been found to have a normal spine contour and 
gait and no muscle spasm has been found.  He thus does not 
meet the criteria for an evaluation in excess of 10 percent 
under the General Formula for Diseases and Injuries of the 
Spine.

The negative EMG and straight leg raise testing and otherwise 
normal neurologic findings support a finding that no 
additional rating can be awarded on the basis of neurologic 
impairment.

While the recent examiner found intervertebral disc disease, 
the treatment records show no periods of physician prescribed 
bed rest, and the veteran has reported no such periods.  
Hence, an increased rating cannot be provided under the 
formula for rating intervertebral disc disease.

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  

In this case, the back disability has required no recent 
periods of hospitalization.  Moreover, there have been no 
objective medical findings that the veteran's low back 
disorder markedly interferes with his employment. The veteran 
continues to work full-time and has reported that his back 
disorder has no effect on his employment.  The recent 
examiner also found that the back disability did not 
interfere with employment.  In the absence of such factors, 
the criteria for referral for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

An evaluation in excess of 10 percent for mechanical low back 
pain is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


